Citation Nr: 0912758	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-07 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for major depressive 
disorder with psychosis (claimed as chronic paranoid 
schizophrenia with depression). 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  While the Veteran 
in this case has already undergone VA examinations, no clear 
diagnosis of the Veteran's psychiatric disorder has been 
established.  

The Veteran's service medical records show that he was seen 
in the mental health clinic for situational depressive 
reaction in August 1971.  After a complete psychological 
evaluation by the psychiatrist, the record notes a diagnosis 
of schizoid personality disorder existing prior to service.  
In November 1973, the Veteran was seen for moderate 
depression following disciplinary proceedings.  On a February 
1973 examination, the Veteran was noted to have schizoid 
personality.  Separation examination in December 1973 
indicated no mental disorder.

The Veteran underwent VA examination in October 2003, as a 
result of which he was diagnosed with major depressive 
disorder with psychosis, in remission, as the Axis I 
diagnosis, and with schizoid personality style, as Axis II 
diagnosis.  The examiner opined that the Veteran had no 
schizophrenia.  The examiner also opined that the Veteran's 
alcoholism and depression preceded military service and 
continued until December when he developed his first bout of 
a major depression with psychosis.  

The Veteran underwent another VA examination in May 2005.  
However, the examiner's opinion addressed specifically the 
competency of the Veteran.  Additionally, the examination 
only noted that the Veteran's depression began when he was a 
child and was manifest during his adolescence.  No diagnosis 
of the Veteran's psychiatric disorder was established.
VA treatment records from January 2003 to May 2008 show that 
the Veteran received individual and group therapy in the 
mental health clinic.  He received several different 
diagnoses, including schizophrenia, psychosis, depressive 
disorder, depression, schizoid personality disorder, 
schizoaffective disorder, and bipolar mood disorder.

In order to make an accurate assessment of the Veteran's 
entitlement to service connection for his psychiatric 
disorder, it is necessary to have a medical opinion based 
upon a thorough review of the record that determines what 
psychiatric diagnosis the Veteran has and reconciles the 
question of whether it is related to service.  The Board thus 
finds that an examination confirming the Veteran's current 
psychiatric diagnosis and providing an opinion as to the 
etiology of this disorder is necessary in order to fairly 
decide the merits of the Veteran's claim.  

The Board notes that there are outstanding medical records 
from Veteran's private medical care providers.  However, 
despite being asked to do so, the Veteran has neither 
provided those records nor has he signed a release for VA to 
obtain the records.  The duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the relevant 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Therefore, the Board does not need to make any further effort 
to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
mental disorders examination.  The 
examiner should diagnose any current 
psychiatric disorder and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current 
psychiatric disorder is etiologically 
related to the Veteran's period of 
active service or first manifested in 
service.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for any opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review and the examination 
report should note that review.  

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.  
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

